Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6-7 and 8, that: Claims 1-4, 6-11, 13 and 15 are not anticipated by Green. Green fails to disclose "the intervals are timed such that ions in a subsequent population of ions overlap ions in a preceding population of ions, within the separator," and "varying one or more parameters of said separator such that different populations, of said successive populations of ions, experience different separation conditions," as recited in amended claim 1, from which claims 2-4, 6-11 and 13 depend and also fails to disclose "wherein the intervals are timed such that ions in a subsequent population of ions overlap ions in a preceding population of ions, within the separator," and "vary one or more parameters of said separator such that different populations, of said successive populations of ions, experience different separation conditions," as recited in amended claim 15.

Applicant argues, see Remarks, pg(s). 7, that: However, Green does not disclose varying a parameter of the separator such that different populations, of the successive populations of ions that overlap and experience different separation conditions, as claimed in amended claim 1 and amended claim 15. Rather, in Green the separation conditions are altered in different experimental runs, i.e. for non-overlapping ions. This is also clear from page 20, lines 5-11, where Green discloses identifying the multiplexed packets of ions using the pattern of introduction, rather than a known variance of a separation parameter.

In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
GREEN (WO 2015173577 A1) discloses that ions are introduced into a separator at intervals (pg. 20, lines 1-5), that the intervals are timed (pg. 20, lines 1-5) such that ions in a subsequent population of ions overlap ions in a preceding population of ions, within the separator (pg. 2, lines 3-9) (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23).
GREEN also discloses, varying one or more parameters of said separator such that different populations of said successive populations of ions, experience different separation conditions (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23).
GREEN, at (pg. 2, line 28 to pg. 3, line 11) and at (claims 1-2 and 22-23), does not claim/disclose different experimental runs. GREEN, at (pg. 2, line 28 to pg. 3, line 11) and in claims 1-2, claims/discloses “separating first ions according to a first physico-chemical property in a first separator”.  Also, GREEN’s claim 1 claims “wherein at least some of said first ions undergo a different number of cycles or passes within said separator”.  More so, GREEN’s claim 22 claims “separating said first ions according to said first physico-chemical property in said first separator under two or more different conditions”.   Further, GREEN further limits the “two or more different conditions” in claim 23 as varying various parameters of the first separator device.  GREEN’s claims 1-2 and 22-23 at least, are broad enough to disclose the present application’s independent claims 1 and 15 elements of: “varying parameters of the separator such that different populations of said successive populations of ions, experience different separation conditions” and the previously discussed elements of the present application’s claims 1 and 15.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-4, 6-11, 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GREEN (WO 2015173577 A1).
     	Regarding claim 1, GREEN discloses a method (abstract) (figs. 1 and 5a-6b) comprising: 
providing a sample to be analysed (pg. 20, lines 1-5);
separating (via 2) successive populations of ions from said sample (1) in a separator (2), wherein said populations of ions are introduced into said separator at intervals (pg. 20, lines 1-5), and the intervals are timed such that ions in a subsequent population of ions overlap ions in a preceding population of ions within the separator (pg. 2, lines 3-9) (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23) (pg. 19, lines 20-25);  
varying one or more parameters (reference’s claims 22-23) (pg. 18, lines 30-35) of said separator such that different populations of said successive populations of ions experience different separation conditions (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23) (pg. 18, lines 30-35);
detecting ions (pg. 9, line 2) from said populations of ions and obtaining a convolved data set (pg. 21, lines 9-11) (reference’s claim 2) (pg. 9, line 2); and

	(figs. 1 and 5a-6b;  ion supply/ion trap 1; ion mobility spectrometer or separator 2; exit gate 5; transfer cell 3 or IMS transfer cell 3a; orthogonal acceleration Time of Flight mass spectrometer 4); 
 (pg. 2, lines 3-9 Note successive populations of ions may be multiplexed in a separator device; where faster mobility ions may overtake/overlap slower mobility ions in the separator device); 
 	(pg. 6, line 33 Note a control device); 
	(pg. 9, line 2 Note (i) one or more ion detectors); 
(pg. 18, lines 30-35 Note In further alternative examples, the drift time relationship of a travelling wave ion mobility spectrometer or separator may be changed by changing the relative wave amplitude and velocity of the travelling wave. These changes modify the coefficients A and Bas given in Eqn. 2. An example is described in Rapid Commun. Mass Spectrom. 2012, 26, 1181-1193, "Traveling-wave ion mobility mass spectrometry of protein complexes: accurate calibrated collision cross-sections of human insulin oligomers", Bush et al.); 
	(pg. 19, lines 20-25 Note Although embodiments and examples have been described above using a cyclic ion mobility spectrometer or separator device, the principle of assigning mobility and separating overlapping ion mobility spectrometer or separator peaks may also be applied to any ion mobility spectrometer or separator device, particularly in which ions of different mobility values are allowed to "catch up" while inside the device and therefore elute simultaneously or not in order of mobility.); 
(pg. 20, lines 1-5 Note At the start of an experiment cycle time (T0), a train of pulses, or packets, of ions may be pulsed into the ion mobility spectrometer or separator device 2 at known times with respect to T0, or at known time intervals. These time intervals may be evenly or unevenly spaced.);
	(pg. 20, lines 33-42 Note Data from the two or more experiment runs may be combined or compared to improve the confidence in the assignment of collision cross section. The embodiments described above may be modified and extended to accommodate a fast pulsing or multiplexed cyclic ion mobility spectrometer or separator de-convolution method. In this case, the drift time observed is a result of the number of cycles an ion has taken within the device and the time at which the ions were introduced into the cyclic ion mobility spectrometer or separator device. Using the relationship between drift time and ion mobility and the known time or time intervals at which different packets of ions were introduced into the device, the likely mobility and hence collision cross section may be assigned.); 
	(pg. 21, lines 9-11 Note Different types of peak detection or peak de-convolution algorithms may be applied to determine mass to charge ratio and drift time values including charge state recognition algorithms and multidimensional de-convolution algorithms.); 
	(Green’s claim: 1. A method of mass spectrometry comprising:
separating first ions according to a first physico-chemical property in a first separator wherein at least some of said first ions undergo a different number of cycles or passes within said separator;
separating said first ions which emerge from said first separator according to a second physico-chemical property wherein said second physico-chemical property is correlated with said first physico-chemical property;
determining said second physico-chemical property of said first ions; and
determining, assigning or de-convolving said first physico-chemical property of said
first ions based upon the determined second physico-chemical property of said first ions.); 
(reference’s claim 2 Note 2. A method of mass spectrometry comprising: separating first ions according to a first physic-chemical property in a first separator wherein at least some of first ions are multiplexed within said first separator; separating said first ions which emerge from said first separator according to a second physico-chemical property wherein said second physico-chemical property is correlated with said first physico-chemical property; determining said second physico-chemical property of said first ions; and determining, assigning or de-convolving said first physico-chemical property of said first ions based upon the determined second physico-chemical property of said first ions.); 
(reference’s claim 22 Note 22. A method as claimed in any preceding claim, further comprising separating said first ions according to said first physico-chemical property in said first separator under two or more different conditions and determining said second physico-chemical property of said first ions.); 
(reference’s claim 23 Note 23. A method as claimed in claim 22, wherein the step of separating said first ions according to said first physico-chemical property in said first separator under two or more different conditions comprises: (i) varying the path length of said first separator; (ii) varying a voltage gradient maintained along at least a portion of the length of said first separator; (iii) varying the composition of a background or buffer gas within said first separator; or (iv) varying the transit time of said first ions through said first separator.); 

     	Regarding claim 15, GREEN discloses an apparatus (abstract) (figs. 1 and 5a-6b) for separating and analysing ions, the apparatus comprising an ion separator (2), a detector (pg. 9, line 2) and a control system (pg. 6, line 33), wherein the control system is arranged and adapted to:
separate (via 2) successive populations of ions from a sample (1) (pg. 20, lines 1-5), and introduce said populations of ions into a separator (2) at intervals (pg. 20, lines 1-5), wherein the intervals are timed such that ions in a subsequent population of ions overlap ions in a preceding population of ions within the separator (pg. 2, lines 3-9) (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23) (pg. 19, lines 20-25); 
said successive populations of ions experience different separation conditions (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23) (pg. 18, lines 30-35) (pg. 18, lines 30-35);
detect ions (pg. 9, line 2) from said populations of ions and obtain a convolved data set (pg. 21, lines 9-11) (reference’s claim 2) (pg. 9, line 2);; and
de-convolve said convolved data set (pg. 20, lines 35-42) using the known variance of the parameters and outputting data corresponding to the successive populations of ions (see pg. 20, lines 35-42, Note de-convolving uses the relationship between drift time and ion mobility, which depends on varied parameters such as the voltage gradient); 
	(figs. 1 and 5a-6b;  ion supply/ion trap 1; ion mobility spectrometer or separator 2; exit gate 5; transfer cell 3 or IMS transfer cell 3a; orthogonal acceleration Time of Flight mass spectrometer 4); 
	(pg. 6, line 33); 
	(pg. 9, line 2); 
(pg. 18, lines 30-35); 
	(pg. 19, lines 20-25); 
(pg. 20, lines 1-5);
	(pg. 20, lines 33-42); 
	(pg. 21, lines 9-11).

Regarding claim 2, GREEN discloses that the populations of ions are introduced into the separator (2) at a first frequency or in a first pattern (pg. 20, lines 1-5), and the populations of ions exit the separator (2) at a second frequency or in a second pattern, wherein the second frequency or second pattern is different to the first frequency or first pattern due to the different 
(pg. 20, lines 1-5 Note At the start of an experiment cycle time (T0), a train of pulses, or packets, of ions may be pulsed into the ion mobility spectrometer or separator device 2 at known times with respect to T0, or at known time intervals. These time intervals may be evenly or unevenly spaced.);
(pg. 18, lines 30-35 Note In further alternative examples, the drift time relationship of a travelling wave ion mobility spectrometer or separator may be changed by changing the relative wave amplitude and velocity of the travelling wave. These changes modify the coefficients A and Bas given in Eqn. 2. An example is described in Rapid Commun. Mass Spectrom. 2012, 26, 1181-1193, "Traveling-wave ion mobility mass spectrometry of protein complexes: accurate calibrated collision cross-sections of human insulin oligomers", Bush et al.); 
	(pg. 19, lines 20-25 Note Although embodiments and examples have been described above using a cyclic ion mobility spectrometer or separator device, the principle of assigning mobility and separating overlapping ion mobility spectrometer or separator peaks may also be applied to any ion mobility spectrometer or separator device, particularly in which ions of different mobility values are allowed to "catch up" while inside the device and therefore elute simultaneously or not in order of mobility.); 
	(pg. 20, lines 33-42 Note Data from the two or more experiment runs may be combined or compared to improve the confidence in the assignment of collision cross section. The embodiments described above may be modified and extended to accommodate a fast pulsing or multiplexed cyclic ion mobility spectrometer or separator de-convolution method. In this case, the drift time observed is a result of the number of cycles an ion has taken within the device and the time at which the ions were introduced into the cyclic ion mobility spectrometer or separator device. Using the relationship between drift time and ion mobility and the known time or time intervals at which different packets of ions were introduced into the device, the likely mobility and hence collision cross section may be assigned.); 
(reference’s claim 2, and 22-23).

     	Regarding claim 3, GREEN discloses that one or more parameters substantially affect a transit time of ions through said separator (2) (pg. 18, lines 30-35) (reference’s claims 22-23).
     	Regarding claim 4, GREEN discloses that each successive population of ions (form 1) contains at least some of the same analyte compounds (from 1) , and the data corresponding to the successive populations of ions comprises the mass and/or mobility peaks of said analyte compounds (pg. 20, lines 5-11)
(pg. 18, lines 30-35 Note In further alternative examples, the drift time relationship of a travelling wave ion mobility spectrometer or separator may be changed by changing the relative wave amplitude and velocity of the travelling wave. These changes modify the coefficients A and Bas given in Eqn. 2. An example is described in Rapid Commun. Mass Spectrom. 2012, 26, 1181-1193, "Traveling-wave ion mobility mass spectrometry of protein complexes: accurate calibrated collision cross-sections of human insulin oligomers", Bush et al.); 
	(pg. 19, lines 20-25 Note Although embodiments and examples have been described above using a cyclic ion mobility spectrometer or separator device, the principle of assigning mobility and separating overlapping ion mobility spectrometer or separator peaks may also be applied to any ion mobility spectrometer or separator device, particularly in which ions of different mobility values are allowed to "catch up" while inside the device and therefore elute simultaneously or not in order of mobility.); 
(pg. 20, lines 1-5 Note At the start of an experiment cycle time (T0), a train of pulses, or packets, of ions may be pulsed into the ion mobility spectrometer or separator device 2 at known times with respect to T0, or at known time intervals. These time intervals may be evenly or unevenly spaced.);
multiple peaks at one or more mass to charge ratio value which are produced by ions that are pulsed at different times relative to T0. Using the relationship previously determined, each of these peaks may be assigned with an initial start time with respect to T0. Using the relationship between mass to charge ratio value and charge state together with the knowledge of initial start time, ion mobility value may be assigned to each peak and the collision cross section of the ions may be calculated.).

     	Regarding claim 6, GREEN discloses determining the ion mobility (pg. 20, lines 33-42) and/or collision cross section (pg. 20, lines 33-42) of ions from said data corresponding to the successive populations of ions
	(pg. 20, lines 33-42 Note Data from the two or more experiment runs may be combined or compared to improve the confidence in the assignment of collision cross section. The embodiments described above may be modified and extended to accommodate a fast pulsing or multiplexed cyclic ion mobility spectrometer or separator de-convolution method. In this case, the drift time observed is a result of the number of cycles an ion has taken within the device and the time at which the ions were introduced into the cyclic ion mobility spectrometer or separator device. Using the relationship between drift time and ion mobility and the known time or time intervals at which different packets of ions were introduced into the device, the likely mobility and hence collision cross section may be assigned.).
     	Regarding claim 7, GREEN discloses that said separator is an ion mobility separator (2) (pg. 20, lines 1-5)
(pg. 20, lines 1-5 Note At the start of an experiment cycle time (T0), a train of pulses, or packets, of ions may be pulsed into the ion mobility spectrometer or separator device 2 at known times with respect to T0, or at known time intervals. These time intervals may be evenly or unevenly spaced.).
Regarding claim 8, GREEN discloses that said one or more parameters comprises one or more of driving force (reference’s claim 23), driving DC voltage (reference’s claim 23) (reference’s claim 8), buffer gas composition (reference’s claim 23)
(reference’s claim 23 Note 23. A method as claimed in claim 22, wherein the step of separating said first ions according to said first physico-chemical property in said first separator under two or more different conditions comprises: (i) varying the path length of said first separator; (ii) varying a voltage gradient maintained along at least a portion of the length of said first separator; (iii) varying the composition of a background or buffer gas within said first separator; or (iv) varying the transit time of said first ions through said first separator.); 
	(reference’s claim 8 Note A method as claimed in claim 7, further comprising applying one or more transient DC voltages or potentials to said plurality of electrodes in order to urge ions along an ion pathway through said first separator.).
     	Regarding claim 9, GREEN discloses that said ion mobility spectrometer is a travelling wave ion mobility spectrometer (2) (pg. 12, lines 22-31) comprising a plurality of electrodes, in which one or more transient DC voltages or potentials (reference’s claim 23 ) (reference’s claim 8) are applied to at least some of said electrodes in order to urge ions in a first direction through said ion mobility spectrometer to create a DC travelling wave (reference’s claim 23 ) (reference’s claim 8), and said one or more parameters comprises an amplitude (reference’s claim 23) (pg. 18, lines 30-35 ) and/or velocity of said DC travelling wave (reference’s claim 23) (pg. 18, lines 30-35 )
	(pg. 12, lines 22-31 Note Fig. 1 shows a schematic of a multi-pass closed-loop travelling wave ion mobility spectrometer or separator 2 coupled to an orthogonal acceleration Time of Flight mass spectrometer 4 according to an embodiment. In operation, ions may be accumulated in an ion trap 1 which may be arranged upstream of the ion mobility spectrometer or separator device 2. Ions may then be pulsed from the ion trap 1 into the ion mobility spectrometer or separator device 2 at a time T0, whereupon the ions are then caused 
(reference’s claim 8 and 23); 
 (pg. 18, lines 30-35 Note In further alternative examples, the drift time relationship of a travelling wave ion mobility spectrometer or separator may be changed by changing the relative wave amplitude and velocity of the travelling wave. These changes modify the coefficients A and Bas given in Eqn. 2. An example is described in Rapid Commun. Mass Spectrom. 2012, 26, 1181-1193, "Traveling-wave ion mobility mass spectrometry of protein complexes: accurate calibrated collision cross-sections of human insulin oligomers", Bush et al.).
     	Regarding claim 10, GREEN discloses mass analysing  (fig. 1, in 4) said ions prior to said step of detecting said populations of ions, wherein said convolved data set comprises ion mobility data (from 2) nested with mass spectral data (from 4) (pgs. 12-13, lines 40-5) (pg. 20, lines 5-11); 
	(figs. 1 and 5a-6b;  ion supply/ion trap 1; ion mobility spectrometer or separator 2; exit gate 5; transfer cell 3 or IMS transfer cell 3a; orthogonal acceleration Time of Flight mass spectrometer 4); 
	(pgs. 12-13, lines 40-5 Note According to a mode of operation, the general relationship between the ion mobility drift time (dt) of an ion and the mobility K of an ion, and between the ion mobility drift time and the mass to charge ratio of an ion for different charge states is first determined by running a calibration mixture through the apparatus. This calibration may be performed for a single pass of the ion mobility spectrometer or separator device 2 although multiple passes may be desirable in some cases.)
 (pg. 20, lines 5-11 Note Mass chromatograms of each of the eluting ions may be reconstructed. In this example, there may be multiple peaks at one or more mass to charge ratio value which are produced by ions that are pulsed at different times relative to T0. Using the relationship previously determined, each of these peaks may be assigned with an initial start time with respect to T0. Using the relationship between mass to charge ratio value and charge state together with the knowledge of initial start time, ion mobility value may be assigned to each peak and the collision cross section of the ions may be calculated.).
 	(pg. 18, lines 3-16 Note In a first separation run using the device shown in Fig. 6A, ions are introduced into the ion mobility spectrometer or separation device 2 and allowed to complete multiple cycles in the ion mobility spectrometer or separation device 2 before passing through to a transfer cell 3 (or region) upon leaving the ion mobility spectrometer or separation device 2 at the exit gate. In the arrangement shown in Fig. 6A, the transfer cell 3 is simply a region through which the ions pass from the ion mobility spectrometer or separation device 2 to another device, for example a Time of Flight mass analyser 4, without performing mobility separation on the ions. 
In a second separation run using the arrangement shown in Fig. 68, the transfer cell 3a is configured to act as an ion mobility cell to further separate ions according to their ion mobility that exit the ion mobility spectrometer or separation device 2. In this example, ions of the same or similar mass to charge ratio values but different ion mobility which elut simultaneously in the first separation fun, may be resolved by the further mobility separation in the transfer cell 3a.); 
	(pg. 19, lines 20-25 Note Although embodiments and examples have been described above using a cyclic ion mobility spectrometer or separator device, the principle of assigning mobility and separating overlapping ion mobility spectrometer or separator peaks may also be applied to any ion mobility spectrometer or separator device, particularly in which ions of different mobility values are allowed to "catch up" while inside the device and therefore elute simultaneously or not in order of mobility.).
Regarding claim 11, GREEN discloses that said one or more parameters comprises an applied DC field strength (reference’s claim 23) (pg. 18, lines 30-35 ), and said data 
(see pg. 20, lines 35-42, Note de-convolving uses the relationship between drift time and ion mobility, which depends on varied parameters such as the voltage gradient); 
(reference’s claim 23); 
 (pg. 18, lines 30-35 Note In further alternative examples, the drift time relationship of a travelling wave ion mobility spectrometer or separator may be changed by changing the relative wave amplitude and velocity of the travelling wave. These changes modify the coefficients A and Bas given in Eqn. 2. An example is described in Rapid Commun. Mass Spectrom. 2012, 26, 1181-1193, "Traveling-wave ion mobility mass spectrometry of protein complexes: accurate calibrated collision cross-sections of human insulin oligomers", Bush et al.);
 (pg. 20, lines 33-42 Note Data from the two or more experiment runs may be combined or compared to improve the confidence in the assignment of collision cross section. The embodiments described above may be modified and extended to accommodate a fast pulsing or multiplexed cyclic ion mobility spectrometer or separator de-convolution method. In this case, the drift time observed is a result of the number of cycles an ion has taken within the device and the time at which the ions were introduced into the cyclic ion mobility spectrometer or separator device. Using the relationship between drift time and ion mobility and the known time or time intervals at which different packets of ions were introduced into the device, the likely mobility and hence collision cross section may be assigned.); 
(pg. 21, lines 9-11 Note Different types of peak detection or peak de-convolution algorithms may be applied to determine mass to charge ratio and drift time values including charge state recognition algorithms and multidimensional de-convolution algorithms.).

Regarding claim 13, GREEN discloses that said separator (2-4) is configured to separate ions according to their mass to charge ratio (pg. 20, lines 5-11) 
(pg. 20, lines 5-11 Note Mass chromatograms of each of the eluting ions may be reconstructed. In this example, there may be multiple peaks at one or more mass to charge ratio value which are produced by ions that are pulsed at different times relative to T0. Using the relationship previously determined, each of these peaks may be assigned with an initial start time with respect to T0. Using the relationship between mass to charge ratio value and charge state together with the knowledge of initial start time, ion mobility value may be assigned to each peak and the collision cross section of the ions may be calculated.).
Regarding claim 16, GREEN discloses that different ion populations that overlap in the separator are subjected to said different separation conditions (pg. 2, lines 3-9) (pg. 2, line 28 to pg. 3, line 11) (see Green’s claims 1-2 and 22-23) (pg. 18, lines 30-35) (pg. 19, lines 20-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)( 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GREEN (WO 2015173577 A1).
     	Regarding claim 5, GREEN discloses wherein said step of de-convolving said convolved data set comprises using a forward modelling method 
	(pg. 21, lines 9-13 Note Different types of peak detection or peak de-convolution algorithms may be applied to determine mass to charge ratio and drift time values including charge state recognition algorithms and multidimensional de-convolution algorithms. Iterative approaches such as BayesSpray or other probabilistic methods may also be employed to assign mobility values.; Note other probabilistic methods is inclusive of Bayesian methods); 
   	(Note from the instant application’s specification at [0111 Note The step of de-convolving the convolved data set may comprise one or more known de-convolution techniques, including methods based on forward fitting of model data such as non-negative least squares, maximum likelihood (least squared), maximum entropy, Bayesian (probabilistic) methods and filter diagonalisation. Such methods may be known in the art as " forward modeling methods".].

	
2.	Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over GREEN (WO 2015173577 A1) in view of Mordehai et al. (US 20150219598 A1) .
Regarding claim 12, GREEN discloses determining a value of collision cross section for each of said analyte compounds 
(pg. 20, lines 23-34 Note In alternative examples, parameters of ion mobility separation may be changed such that the velocity of ions changes proportionately for all mobilities. For example, the strength of a DC field may be changed or varied for a linear DC drift cell. This change may allow ions of the same or similar mass to charge ratio but differing mobilities to either overtake or not catch up within the device. This results in separate peaks in the final data which may be assigned with collision cross section provided that the relationship between mobility and drift time is known for ions in each of the conditions used.
In alternative examples, the duty cycle or interval between pulsing of ion packets into the ion mobility spectrometer or separator cell may be changed to allow separation of previously overlapping peaks in a subsequent experiment.
Data from the two or more experiment runs may be combined or compared to improve the confidence in the assignment of collision cross section.; Note data may be combined/compared is inclusive of averaging).
     	But GREEN fails to disclose determining a value of collision cross section for each of said analyte compounds using a plot of said drift time measurements against the reciprocal of the average field strength
    	Mordehai, however, discloses determining a value of collision cross section [0011-0012] (abstract) for each of said analyte compounds using a plot of said drift time measurements against the reciprocal of the average field strength [0011-0012] (abstract)  
[0011] where t.sub.0 is the time the ion spent traveling from the exit of the drift cell to the ion detector. The proper calculation of time t.sub.0 is crucial for the accuracy of CCS measurements.]; 
   	[0012] Conventionally, time t.sub.0 is calculated by performing several ion mobility experiments at different drift field strengths, E (V/cm) and plotting observed (measured) drift time t.sub.D (y-axis) over the inverse of the applied drift voltage (1/V) (or over field strength (1/E)) (x-axis). The resulting plot is a set of data points (1/V, t.sub.D) lying along a straight line showing the linear correlation between observed drift time and inverse applied drift field/voltage. The intercept of this plot with the y-axis (drift time axis) is the time t.sub.0 for the ion of interest.];
	(abstract Note The collision cross section (CCS) of a sample ion may be calculated by measuring a total drift time taken by the sample ion to travel through an ion mobility spectrometry drift cell to an ion detector. The CCS may be calculated based on the total drift time measured, and on a proportionality coefficient that defines the time taken by the sample ion to travel through a mobility dominated region between the drift cell and the detector. The proportionality coefficient may be determined from measuring the total drift times of reference ions. Calculation of the CCS of the sample ion may also be based on a proportionality coefficient that defines the time taken by the sample ion to travel through a mobility-independent region where the velocity of the ion depends on the electrostatic field strength, mass and the charge).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of GREEN, with the claimed calculation process for CCS, as taught by Mordehai, to use by combining prior art mass spectrometers according to known CCS calculation methods to yield predictable analyte CCS determination results.

2.	Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over GREEN (WO 2015173577 A1) in view of Ristroph et al. (US 20160225602 A1).
Regarding claim 14, GREEN discloses wherein said separator (2) is an orthogonal time of flight mass analyser (fig. 1, 2 to 4), and said one or more parameters comprises a voltage 
     	But GREEN fails to disclose one or more parameters comprises a voltage associated with said orthogonal time of flight mass analyser that substantially affects the time of flight of ions in said orthogonal time of flight mass analyser.
    	Ristroph, however, discloses (fig. 1) an orthogonal TOF MS wherein a voltage associated with [0049] said orthogonal time of flight mass analyser that substantially affects the time of flight of ions in said orthogonal time of flight mass analyser (figs. 1- 2, 140, 262, 278a-278c, 222a-222c); 
   	[0049] A small range of drift energies may map onto each particular detector channel 222A, 222B, and 222C. If the drift energy spread is small enough, the drift energy of a particular accelerator pulse and its corresponding detector channel 222A, 222B, and 222C can encode the accelerator firing number (firing event). By cycling through a series of predetermined drift energies, the ion accelerator 262 can be fired faster than normal and hence duty cycle is improved. It can be seen that this drift energy modulation technique makes multi -pulsing feasible and desirable, as any deconvolution process needed to construct a single TOF mass spectrum from the raw spectral information obtained from the signals outputted from the ion detector channels 222A, 222B, and 222C may be quite simple and accurate.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of GREEN, with a voltage associated with said orthogonal time of flight mass analyser that substantially affects the time of flight of ions in said orthogonal time of flight mass analyser, as taught by Ristroph, to use by combining prior art O-TOF MS ion injections according to known voltage manipulation methods to yield predictable orthogonal ion injection, timing  and acceleration results into the O-TOF MS.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881